No opinion. Order reversed, and motion for resale in separate parcels granted, upon appellant, within 10 days, giving a bond with sufficient sureties, in the sum of $3,500, that on a resale the entire property shall produce as much as previously bid, with interest; and, in default of complying with such condition, motion denied. If the plaintiff elects to pay off the appellant’s lien, with interest, then the appellant must assign such lien to the plaintiff, and upon such tender being made by the plaintiff the motion for resale is denied. No costs of this appeal to either party.